2022 IL App (3d) 210524

                               Opinion filed November 15, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 14th Judicial Circuit,
                                                        )       Henry County, Illinois.
             Plaintiff-Appellant,                       )
                                                        )       Appeal No. 3-21-0524
             v.                                         )       Circuit Nos. 20-CL-27 and
                                                        )       20-TR-3348
      RYAN SHAVAR DON REDMOND,                          )
                                                        )       The Honorable Daniel P. Dalton,
             Defendant-Appellee.                        )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court, with opinion.
            Justices Daugherity and Hettel concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                 OPINION

¶1          Following a traffic stop and subsequent search of his vehicle, the defendant, Ryan Shavar

     Don Redmond, was charged with unlawful possession of cannabis (720 ILCS 550/4(a) (West

     2020)). He filed a motion to suppress evidence, alleging that the officer who stopped him lacked

     probable cause to search his vehicle. After a hearing, the circuit court granted the motion, and the

     State appealed. On appeal, the State argues that the circuit court erred when it found that the odor

     of burnt cannabis emitting from a vehicle was insufficient to support a probable cause

     determination. We affirm.
¶2                                           I. BACKGROUND

¶3          On the night of September 15, 2020, Illinois State Police officer Hayden Combs was in

     his parked squad car around mile marker 19 on Interstate 80 in Henry County when he observed

     a silver Kia sport utility vehicle with an improperly secured license plate traveling three miles

     per hour above the speed limit. Combs effectuated a traffic stop of the vehicle, which was being

     driven by Redmond. Redmond pulled over immediately, and he did not make any furtive

     movements.

¶4          Combs approached the passenger side of the vehicle, and Redmond rolled down the

     window. Combs testified that he smelled a strong odor of burnt cannabis emanating from the

     vehicle. He did not see anything in the vehicle that was lit or emitting the odor. When Combs

     asked about the odor, Redmond stated that he had not smoked cannabis in the vehicle.

¶5          Combs also asked Redmond for his license and registration, which he was unable to

     provide. Combs then asked Redmond to step out of the vehicle, and Redmond complied. He

     could not recall whether he smelled the odor of burnt cannabis on Redmond’s person. Combs

     also admitted that Redmond did not exhibit any signs of impairment.

¶6          Combs led Redmond to the front of the squad car and conducted a pat-down search.

     Combs also read Redmond his Miranda rights (see Miranda v. Arizona, 384 U.S. 436 (1966)),

     told him he was not free to leave, and then asked him numerous questions, including about the

     nature of his trip. Redmond said he was coming from Des Moines, Iowa, where he had been

     staying with a girlfriend due to COVID, and headed to Chicago, Illinois, where he lived. Combs

     testified that he construed Redmond’s comment that he was “staying” in Des Moines as a

     statement that he was “living” there. Combs further claimed that Redmond did not give a straight

     answer on his address or the purpose of his trip.


                                                         2
¶7             Combs was able to retrieve Redmond’s driver’s license information, which revealed a

       valid Illinois license with a Chicago address. Further, Redmond told Combs that the vehicle had

       been rented for him by a friend in Des Moines because he did not have a debit card to be able to

       rent it himself.

¶8             Combs stated that “a large portion” of his decision to search the vehicle was based on the

       smell of burnt cannabis. He also stated that, based on his training and experience, “I-80 is a

       known drug corridor across the United States” and “Des Moines, Iowa is a hub of criminal

       activity and so is Chicago, Illinois.” He admitted that he thought he had probable cause to search

       the vehicle based solely on the smell of burnt cannabis. He also stated that the smell of burnt

       cannabis caused him to suspect a violation of the statute prohibiting the smoking of cannabis in a

       vehicle. He was also concerned that there may have been improperly packaged cannabis or an

       unlawful amount of it in the vehicle.

¶9             Combs found a plastic bag containing approximately one gram of cannabis in the center

       console of Redmond’s vehicle. Redmond was given a citation for a misdemeanor violation of

       section 4(a) of the Cannabis Control Act (720 ILCS 550/4(a) (West 2020)).

¶ 10           On June 29, 2021, Redmond filed a motion to suppress the cannabis, which alleged that

       the mere odor of burnt cannabis did not provide Combs with probable cause to conduct a search

       of the vehicle Redmond was driving. The circuit court held a hearing on Redmond’s motion on

       August 4, 2021, at which only Combs testified. At the close of the hearing, the court took the

       matter under advisement.

¶ 11           On November 10, 2021, the circuit court issued a written order granting Redmond’s

       motion to suppress. The court characterized the issue as “whether the smell of burnt cannabis is

       sufficient to provide probable cause to search the defendant’s vehicle.” The court found that the


                                                        3
       legalization of cannabis in Illinois rendered older case law distinguishable and emphasized that

       Combs did not observe any indicators to suggest Redmond had recently used cannabis. The court

       also dismissed Combs’s other comments about the circumstances, finding Combs’s claims that

       Interstate 80 was a “trafficking corridor” and that Redmond’s answers to certain questions

       indicated that he was engaged in illegal activity were unpersuasive. Lastly, the court concluded:

                      “If the court were to find that the smell of cannabis (whether it be raw or

                      burnt) is, standing alone, probable cause to search a vehicle, it would

                      create an untenable situation. A person could exercise his statutory right to

                      possess and consume cannabis only to give up his rights under the Fourth

                      Amendment with no evidence that he possessed or consumed cannabis

                      illegally. This court declines to impose that choice upon the defendant or

                      any other similarly situated individual. Accordingly, this court finds the

                      search of Mr. Redmond’s vehicle to be in violation of his Fourth

                      Amendment rights. The motion to suppress is allowed.”

¶ 12          The State appealed.

¶ 13                                             II. ANALYSIS

¶ 14          On appeal, the State argues that the circuit court erred when it found that the odor of

       burnt cannabis, emitting from a vehicle, could not support a probable cause determination.

¶ 15          When reviewing a circuit court’s decision on a motion to suppress evidence, we employ a

       two-part standard of review. People v. Hill, 2020 IL 124595, ¶ 14. First, we accord great

       deference to the circuit court’s factual findings and reverse them only if they are against the

       manifest weight of the evidence. Id. Second, we review de novo the circuit court’s ultimate legal

       conclusion on the motion to suppress. Id. We also note that when the facts are uncontroverted, as


                                                        4
       they are in this case, our review is de novo. People v. Stribling, 2022 IL App (3d) 210098, ¶ 9

       (citing People v. Krueger, 175 Ill. 2d 60, 64 (1996)).

¶ 16          In part, the fourth amendment protects citizens from unreasonable searches. U.S. Const.,

       amend. IV. Warrantless searches are presumed to be unreasonable except in limited

       circumstances. Stribling, 2022 IL App (3d) 210098, ¶ 10. Under the automobile exception to the

       warrant requirement, “a warrantless search of a vehicle is not per se unreasonable as the transient

       nature of vehicles renders it unfeasible to secure a warrant before the vehicle leaves the

       jurisdiction, with the potential evidence of a crime or contraband in tow.” Id. The warrantless

       search of a vehicle is permitted when the officer has probable cause to conduct the search. Id.

       “Probable cause exists where the facts and circumstances known to the officer at the time would

       warrant a reasonable person to believe there is a reasonable probability that the automobile

       contains contraband or evidence of criminal activity.” Id. The circumstances are examined

       through the viewpoint of an objectively reasonable officer, who is allowed to rely on his or her

       training and experience. Hill, 2020 IL 124595, ¶ 23.

¶ 17          It is important to recognize that “[p]robable cause deals with probabilities, not

       certainties.” Id. ¶ 24. An officer need not rule out innocent explanations for facts he or she deems

       suspicious. Id. Rather, probable cause “requires only that the facts available to the officer—

       including the plausibility of an innocent explanation—would warrant a reasonable man to

       believe there is a reasonable probability ‘that certain items may be contraband or stolen property

       or useful as evidence of a crime.’ ” Id. (quoting Texas v. Brown, 460 U.S. 730, 742 (1983)).

¶ 18          Here, the State argues in part that case law still requires a holding that the odor of burnt

       cannabis is sufficient to support a probable cause finding. This contention ignores the impact of

       subsequent changes in the underlying law. The legislature can change the law as it sees fit,


                                                        5
       subject to constitutional requirements. Cf. Fure v. Sherman Hospital, 64 Ill. App. 3d 259, 267

       (1978). Legislative action can moderate, or even totally negate, the impact, the applicability, and

       the pertinence of prevailing case law. There have been such changes in the law regarding

       cannabis possession and use in Illinois. Cases such as People v. Stout, 106 Ill. 2d 77, 87 (1985)

       (holding that the odor of burnt cannabis without other corroborating evidence was sufficient to

       establish probable cause to search a vehicle), interpreted the law when all cannabis possession

       was illegal. With the changes brought about by the Cannabis Regulation and Tax Act (410 ILCS

       705/1-1 et seq. (West 2020)), those cases are no longer applicable. See Stribling, 2022 IL App

       (3d) 210098, ¶ 29 (holding that “the supreme court’s holding in Stout is no longer applicable to

       postlegalization fact patterns”).

¶ 19          In Stribling, a different panel of this court recently addressed the exact issue presented by

       this appeal. In that thorough and well-reasoned decision, the Stribling court first examined the

       history of cannabis regulation in Illinois. Id. ¶¶ 14-24. In part, the Stribling court noted that when

       all cannabis was illegal, our supreme court held in Stout that “when a trained and experienced

       police officer detects the odor of cannabis emanating from a defendant’s vehicle, the odor alone

       provided sufficient enough probable cause to search the vehicle under the automobile

       exception.” Id. ¶ 15 (citing Stout, 106 Ill. 2d at 88). Next, it was noted that the possession of

       medical cannabis was partially allowed by the legislature in 2013 with the enactment of the

       Compassionate Use of Medical Cannabis Pilot Program Act (410 ILCS 130/1 et seq. (West

       2014)). Stribling, 2022 IL App (3d) 210098, ¶ 17. Subsequently, our supreme court decided Hill,

       which held, inter alia, that even after the change to the law regarding medical cannabis, the odor

       of raw cannabis could still contribute to the probable cause determination when other




                                                         6
       corroborating factors were also present. Id. ¶ 21. It was also noted that in Hill, the corroborating

       factors were that

                      “(1) [the officer’s] training and experience indicated that the passengers in

                      the car were hiding contraband or retrieving a weapon when the defendant

                      delayed pulling over and (2) [the officer] ‘saw a loose “bud” in the back

                      seat and smelled a strong odor of cannabis, which, together, indicate[d]

                      that cannabis was in the car and, likely, not properly contained.’ ” Id. ¶ 20

                      (quoting Hill, 2020 IL 124595, ¶ 35).

¶ 20          The Stribling court then summarized the major change to the law regarding cannabis

       possession that took effect on January 1, 2020:

                              “Since Hill, Illinois became the eleventh state to legalize marijuana

                      for adult, recreational use. As of January 1, 2020, under the Cannabis

                      Regulation and Tax Act (410 ILCS 705/1-1 et seq. (West 2020)), an

                      Illinois resident 21 years of age or older may possess up to and including

                      30 grams of cannabis, up to 500 milligrams of tetrahydrocannabinol

                      (THC) in a cannabis-infused product, and 5 grams of cannabis

                      concentrate. Id. § 10-10. Possession of more than these quantities and

                      delivery of any amount remains illegal and subject to the penalties

                      previously set. 720 ILCS 550/4(a), (b) (West 2020). Cannabis may not be

                      possessed in a vehicle unless it is in a ‘reasonably secured, sealed

                      container and reasonably inaccessible while the vehicle is moving.’ 410

                      ILCS 705/10-35(a)(2)(D) (West 2020). Moreover, a person may not use

                      cannabis while in a vehicle (id. § 10-35(a)(3)(D)) or drive a vehicle if the


                                                         7
                         person has, within two hours of driving or being in actual physical control

                         of a vehicle, a THC concentration in their blood or urine of either 5

                         nanograms or more of delta-9-THC per milliliter of whole blood or 10

                         nanograms or more of delta-9-THC per milliliter of other bodily substance

                         (id. § 10-35(a)(5); 625 ILCS 5/11-501(a)(7) (West 2020); 625 ILCS 5/11-

                         501.2(a) (West 2020)). The cannabis concentration limitations on driving

                         do not apply if the person is a licensed patient under the Compassionate

                         Use of Medical Cannabis Program Act. 625 ILCS 5/11-501(a)(7) (West

                         2020). In that case, the licensed patient may not drive a vehicle if impaired

                         by the use of cannabis. Id.” Id. ¶ 23.

¶ 21              Next, the Stribling court examined the question of whether the enactment of the Cannabis

       Regulation and Tax Act had changed the probable cause determination for cannabis. Id. ¶ 24.

       That question was answered in the affirmative and resulted in a holding that “the smell of the

       burnt cannabis, without any corroborating factors, is not enough to establish probable cause to

       search the vehicle.” Id. ¶ 29. That holding was fully consistent with the supreme court’s decision

       in Hill.

¶ 22              As was the case in Stribling, there are no corroborating factors in this case to provide

       Combs with probable cause to search Redmond’s vehicle. Here, Combs merely smelled a strong

       odor of burnt cannabis emanating from inside the vehicle driven by Redmond, leading him to

       suspect that Redmond had smoked cannabis inside the vehicle. Redmond did not delay pulling

       over or make any furtive movements, he rolled down the window when Combs came to the

       passenger side of the vehicle, and Combs did not observe any cannabis or related drug




                                                            8
       paraphernalia in the vehicle, smoke in the vehicle, or signs of impairment in Redmond. 1

       Redmond also told Combs that he had not smoked cannabis in the vehicle. Further, there was no

       odor of raw cannabis nor any other factor indicative of improperly packaged cannabis or an

       unlawful amount of it in the vehicle, despite Combs’s claim that he was concerned about such

       matters.

¶ 23           Additionally, neither Redmond’s driving of a vehicle on Interstate 80 nor the fact that the

       vehicle was rented provided any rational support for Combs’s suspicions. While Combs claimed

       Interstate 80 was a “known drug corridor,” Combs acted on a suspicion of Redmond having

       smoked cannabis in a vehicle, not that he was a drug courier. Further, it is not reasonable to

       assume that all persons driving or riding in vehicles—including rented vehicles—traveling on

       such a major interstate highway are involved in narcotics-related activities. Combs’s claim, if

       taken to its logical conclusion, would essentially subject every vehicle traveling on Interstate 80

       to a search for narcotics. The United States and Illinois Constitutions do not give the police such

       unfettered and unreasonable access to the innocent activities of citizens or the unknown contents

       of people’s vehicles.

¶ 24           Further, like the Interstate 80 “drug corridor” analysis, Combs’s general belief that both

       Des Moines and Chicago were “hubs” of criminal activity provided no corroboration that

       Redmond was acting criminally in this case. Again, Combs’s claim, taken to its logical

       conclusion, would essentially subject every resident of Des Moines and Chicago driving on

       Interstate 80 to vehicle searches based on some vague notion of them possibly engaging in




               1
                We also note that the traffic violations for which Combs stopped Redmond—driving three miles
       per hour over the speed limit and an improperly secured license plate—were not indicative of impairment.
       See Stribling, 2022 IL App (3d) 210098, ¶ 28.
                                                          9
       criminal activity. It is simply not reasonable to assume that any or all residents of Des Moines

       and Chicago are criminals.

¶ 25          Lastly, Redmond’s answers to Combs’s questions provided no corroboration of his

       suspicions in this case. Combs clearly misconstrued at least the answers Redmond provided

       regarding residency. Redmond told Combs he lived in Chicago but had been staying with a

       girlfriend in Des Moines due to COVID. Combs—and only Combs—decided this meant

       Redmond “lived” in Des Moines. Even if that construction had been correct, it is unclear why it

       would be suspicious. Moreover, any suspicion should have been quickly dispelled when Combs

       determined that Redmond in fact had a valid Illinois driver’s license that listed a Chicago

       address.

¶ 26          As was the case in Stribling, no evidence existed in this case to lead a reasonable officer

       to conclude that there was a reasonable probability that Redmond’s vehicle contained contraband

       or evidence of criminal activity giving rise to probable cause to search. See id. ¶ 28. Under the

       circumstances of this case, we hold that the circuit court did not err when it granted Redmond’s

       motion to suppress.

¶ 27                                          III. CONCLUSION

¶ 28          The judgment of the circuit court of Henry County is affirmed.

¶ 29          Affirmed.




                                                       10
                    People v. Redmond, 2022 IL App (3d) 210524


Decision Under Review:    Appeal from the Circuit Court of Henry County, Nos. 20-CL-
                          27, 20-TR-3348; the Hon. Daniel P. Dalton, Judge, presiding.


Attorneys                 Catherine Runty, State’s Attorney, of Cambridge (Patrick
for                       Delfino, Thomas D. Arado, and Nicholas A. Atwood, of State’s
Appellant:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.


Attorneys                 Bruce L. Carmen, of Carmen Law Office, PC, of Cambridge, for
for                       appellee.
Appellee:




                                        11